Citation Nr: 1137334	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from February 1996 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

In August 2006, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  The transcript is in the claims file.  

This case was previously remanded in January 2007, January 2008, and October 2009 for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded, in pertinent part, to obtain a supplemental medical opinion addressing the relative probability/likelihood that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  The record reflects that a supplemental medical opinion was obtained from Dr. D.Y., a primary care physician, in January 2010.  

In the January 2010 medical opinion, Dr. D.Y. concluded that he could not resolve the question of whether the Veteran is unemployable due to his service-connected disabilities without resort to mere speculation.  In providing the rationale for this conclusion, however, Dr. D.Y. suggested that an opinion from a cardiologist should be obtained in order to better assess the effect of the Veteran's supraventricular arrythmias and hypertensive-related problems on his employability.  The doctor noted that the Veteran has several non-service-connected disabilities affecting his employability, including back pain, depression, and anxiety, and that he used an albuterol inhaler (for reasons not discussed).  The doctor further stated that it was unclear when the Veteran had become unemployed.

The Board notes that the Veteran is service connected for the following disabilities, evaluated at the following disability ratings:

Supraventricular tachycardia			10%
Tinnitus						10%
Right pectoral scar					10%
Right scapular scar					10%
Hypertension						   0%
Migraines						   0%
Right shoulder impingement syndrome		   0%
Right thigh scar					   0%

When he filed his claim for a TDIU in 2003, the Veteran said he had last worked in the Army, before his separation from active service, that April.  When he was admitted to Psychiatry at the Wilkes-Barre VA Medical Center in August 2007, he said he had quit a job as a security guard/bouncer about two weeks before.  There is no indication of subsequent full-time employment.

While this case was in remand status, the Court of Appeals for Veterans Claims issued a precedent decision in Jones v. Shinseki, 23 Vet. App. 382 (2010), holding that, in order for the Board to rely upon a statement that a medical opinion cannot be provided without resorting to mere speculation, it must be clear that all procurable and assembled data was fully considered, and the basis for the opinion must either be provided by the examiner or be apparent upon review of the record.  

Because Dr. D.Y. has indicated that further expert opinion would be helpful in determining whether the Veteran is unemployable due to service-connected disabilities, it is clear that the physician's opinion was not based on all procurable and assembled data (i.e., a cardiology opinion is needed).  As a result, the medical opinion alone is inadequate.  There is no other competent medical opinion of record which conclusively addresses the issue of unemployability, and therefore the Court's decision in the Jones case, above, requires that we remand the matter.  

In consideration of the foregoing, the Board finds that a remand in order to obtain further medical opinion is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).  In addition, since this case is being remanded for further medical opinion, recent treatment records should also be obtained and available for review in providing the opinion.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request any outstanding VA treatment records pertaining to any treatment the Veteran has received for any of his service-connected disabilities from May 2010 to the present.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Thereafter, obtain a joint medical opinion from a cardiologist and a primary-care physician (other than Dr. D.Y.) addressing the effect of the Veteran's service-connected disabilities on his employability.  If opinions from any other medical professionals or physicians are needed, please so obtain.  If a medical examination is needed in order to provide the requested opinion, please so schedule.  

The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/ reviewer(s) in conjunction with the examination.  The examiner/reviewer(s) must confirm that the claims folder was reviewed in the examination report.

a.  Based on review of the claims folder (and examination, if applicable), the reviewing/examining physicians should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran is unable to secure or maintain gainful employment due to his service-connected disabilities, or whether unemployability due to those disabilities is not  at least as likely as not (i.e., a probability of less than 50 percent).

b.  If it is determined that it is at least as likely as not that the Veteran is unable to secure or maintain gainful employment as a result of his service-connected disabilities, the reviewing/examining physicians should, if feasible, specify a date on which the Veteran was unable to do so.  

c.  Note:  The service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  In determining whether unemployability exists, consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner/reviewer should clearly and specifically so specify in the report, and explain why this is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the claim, to include consideration regarding whether extraschedular referral in accordance with 38 C.F.R. § 4.16(b) is warranted, if appropriate.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and appropriate period of time to respond.  Thereafter, return the case to the Board for further appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

